

117 HR 512 IH: Green Bus Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 512IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Brownley introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require any bus purchased for use in public transportation with funds provided by the Federal Transit Administration to be a zero-emission bus, and for other purposes.1.Short titleThis Act may be cited as the Green Bus Act of 2021.2.Zero-emission bus requirements(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5312 the following:5313.Zero-emission bus requirements(a)In generalNotwithstanding any other requirements of this chapter, not later than October 1, 2029, any bus purchased or leased with funds provided under this chapter or otherwise provided by the Federal Transit Administration for purposes of providing public transportation shall be a zero-emission bus.(b)Federal shareNotwithstanding any other requirements of this chapter, the Federal share of the cost of any zero-emission bus purchased or leased with funds provided under this chapter or otherwise provided by the Federal Transit Administration for purposes of providing public transportation shall be 90 percent.(c)Definition of zero-Emission busIn this section, the term zero-emission bus means a bus that, under any possible operational modes or conditions, produces no exhaust emissions of—(1)any greenhouse gas; or(2)any air pollutant for which air quality criteria are issued under section 108 of the Clean Air Act (42 U.S.C. 7408) or for which a national ambient air quality standard has been promulgated under section 109 of such Act (42 U.S.C. 7409)..(b)Conforming amendmentThe table of sections for chapter 53 of title 49, United States Code, is amended by inserting after the item related to section 5312 the following new item:5313. Zero-emission bus requirements..3.Report on best practices implementing zero-emission bus fleets(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall compile, and make publicly available, a report containing best practices and lessons learned by transit agencies and States that have implemented or are in the process of implementing zero-emission bus fleets.(b)ConsultationIn compiling the report, the Secretary shall consult with transit agencies, States, zero-emission bus manufacturers, and other stakeholders that the Secretary determines are appropriate.(c)Updates to reportThe Secretary shall update the report required under subsection (a) annually.4.Preference under Low- or No-Emission Vehicle Program for operators with full fleet transition plansSection 5339(c) of title 49, United States Code, is amended by adding at the end the following:(8)PreferenceIn awarding grants under this subsection, the Secretary shall give preference to applicants who have completed a full fleet transition plan..